Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 1 of 39 PageID #:
                                    1133


  Exhibit 15 - 1/19/18 Meeting in San Antonio



    00001:01    HERNANDEZ:     I went and got a ... I

           02   went and got clothes and a uniform

           03   and everything, and I was walking

           04   up, and he goes, where you

           05   going to go?     I'm going to a bar, I

           06   going to meet somebody. I'm

           07   going to sit on her couch.        That was,

           08   that was, uh,    (UI). I'm off the couch,

           09   I'm off the couch.     Yo, man.

           10   RIGBY:     They're the craziest among

           11   all of us, trust me. Seen it

           12   played out in all kinds of

           13   ways.

           14   HERNANDEZ:     What time do you get off

           15   of work?     Hello? Hello? Hello?

           16   Hello? Tried to answer the

           17   fucking ... Hey, we're pulling in

           18   right now. We're passing the,

           19   we're passing the ... okay, so,

           20   we'll just stay in the street

           21   and you can come out, when we

           22   come out. That black, that

           23   black, uh, key wrench. The ...

           24   Yeah, the big boy. Okay? All

           25   right. You know he could be




                                        015001
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 2 of 39 PageID #:
                                    1134


    00002:01    in church instead of partying

           02   and shit, but a lot of

           03   churches    (UI). Whew.    (UI)

           04   Take a right, you are going

           05   to come out with me. Stay in

           06   the same spot.

           07   RIGBY:     That's him right there.

           08   HERNANDEZ:       Huh? Oh there he is, there

           09   he is.    (UI)   His license, J ...

           10   RIGBY:     John Mary Sam 3-2-4-4. John

           11   Mary Sam 3-2-4-4.

           12   HERNANDEZ:       I don't have my glasses.

           13   What kind of car is that?

           14   RIGBY:     Looks like a uh, Buick.

           15   Mariner? Who makes a Mariner?

           16   HERNANDEZ:       I don't know.     (UI). Maybe

           17   there's a wire, we're gonna probably

           18   have to get all eight tires now. We

           19   could stack them up. That ought to

           20   do it, but -- I think I'm going in

           21   front of him, because he -- that's

           22   probably why he's parked right here.

           23   Right here?

           24   VARGAS:     That's fine.    (UI)   I'll follow

           25   you.




                                           015002
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 3 of 39 PageID #:
                                    1135


  00003:01        HERNANDEZ:         Okay. I think I know how

             02     to do it. You put uh, you put one

             03     like this. One, two, three, four,

             04     five, and then you can put the other

             05     one like that.

             06     RIGBY:     Mountaineer. Mere

             07    Mountaineer is a...         (UI) .

             08     HERNANDEZ:        Hmm? Looks like you're

             09     having a good day, man. Your sandals,

             10     your    (UI) .

             11     RIGBY:     Woke him up.

             12     HERNANDEZ:         I thought that was a dog

             13     right there.

             14     RIGBY:     What?

             15     HERNANDEZ:         I saw that white thing,

             16     blowing.

             17     RIGBY:     Oh.     What is it?

             18     HERNANDEZ:         It's just a foam plate, but

             19     I thought it was a dog at first.

             20     RIGBY:     Are you scared of dogs, or

             21     what?

             22     HERNANDEZ:         No, I, I actually have a lot

             23     of dogs.

             24     RIGBY:     Yeah?

             25     HERNANDEZ:         I've got like eight. I've got




                                                015003
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 4 of 39 PageID #:
                                    1136


  00004:01        two at my ranch in Seguin, two at my ranch

             02     in Alacopa, and uh, at my mom's house,

             03     I've got two and at my house, I've got two.

             04    Old, old um, old, an old English bulldog ...

             05    RIGBY:   Mmm-hmm.

             06    HERNANDEZ:   A poodle, some Rottweilers, a

             07     fucking, uh, cattle dog -- Blue Heelers?

             08    Believe it or not, one of them is named

             09    Mary and Jane.

             10    RIGBY:   Oh, yeah?

             11    HERNANDEZ:   Mary Jane.

             12    RIGBY:   I'll be.    Wonder where you came up

             13    with that.

             14    HERNANDEZ:   My brother's friend.     Because

             15     I named one Mary and I forgot what I named

             16    the other one, and then my friend goes, hey,

             17    name her Jane, because they're sisters.

             18    RIGBY:   (UI).

             19    HERNANDEZ:   Yeah. Yeah it's funny,    isn't

             20     it? I won't, I won't even touch these. The

             21    only thing I've ever done is -- I mean when

             22     I was young, I did cocaine when I was young

             23    but now is, I get tooth medicine, because I,

             24     I am afraid of dentists. I'm not afraid of

             25    nothing, but I hate dentists. So, I soak a




                                           015004
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 5 of 39 PageID #:
                                    1137


  00005:01        cotton ball and I put it on my teeth. The

             02    Novocain. But I will just soak it, because

             03     I have a cracked tooth.

             04     RIGBY:   Oh, yeah?

             05    HERNANDEZ:    And I won't go to the dentist.

             06     RIGBY:   And it helps or what?

             07    HERNANDEZ:     Yeah. The Novocain is, uh, the

             08     tooth medicine. But I soak and I just keep

             09     it -- There you go. I just keep that in my

             10    mouth. That helps it. And my daughter, loves

             11     those shoes like that.

             12    VARGAS:    What's that?

             13    HERNANDEZ:     You got the uh, Nike shoes.

             14    VARGAS:      I hate them, bro.

             15    HERNANDEZ:     You hate them?

             16    VARGAS:    (UI). I had twenty-four the other day,

             17    but they went fast.

             18    HERNANDEZ:     (UI).

             19    VARGAS:    Yeah,   I had twenty-four   (UI). Going

             20     for one twenty-five Dunlops.

             21    HERNANDEZ:    Oh, Dunlops. Dunlops are good

             22    ones, too, man.

             23    VARGAS:    (UI) They were like, they were fucking

             24    deep, fucking kinda     (UI).

             25    HERNANDEZ:    How many of these have you got




                                             015005
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 6 of 39 PageID #:
                                    1138


  00006:01        left?

             02    VARGAS:     I think I've got ten, or twelve.

             03     HERNANDEZ:    Three, four, five

             04    VARGAS:     I think I've got two of them sold

             05     because a friend of mine, a friend of mine

             06     needs them for his fucking truck.     (UI) .

             07     HERNANDEZ:    Hey, I've got a question I'm

             08     going to ask you.      I was telling him, because

             09     he is the one that needs more of them ...

             10    VARGAS:     Okay.

             11     HERNANDEZ:    And Cowboy is going to get some

             12    more.

             13    VARGAS:     Oh, okay.

             14     HERNANDEZ:    Next uh ... like Friday, well

             15     see if I get some more Friday.

             16    VARGAS:     I'll probably ask him about it

             17     tonight.

             18     HERNANDEZ:    Okay. But I've got a dude,

             19     I've got a buddy in, uh ... Okay, so, but

             20     he's in Louisiana. Y'all ever go to the

             21     border and shit? Pick up stuff over there?

             22     'Cause, I got a guy in Louisiana

             23    VARGAS:     I gotten close to Louisiana.

             24     I got out there by um ...

             25     HERNANDEZ:    Or Lawton, Oklahoma area?




                                             015006
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 7 of 39 PageID #:
                                    1139


  00007:01        VARGAS:     Is it Beaumont, or is it

             02     HERNANDEZ:     Oh! Beaumont. Oh that's,

             03     that's uh --

             04     VARGAS:    No, it's not Beaumont. It's

             05     uh ...

             06     HERNANDEZ:     Baytown over there. Right

             07     after you pass Houston,

             08     right?

             09     VARGAS:    Mmm-hmm.

             10     HERNANDEZ:     Yeah, I know what you're

             11     talking about.

             12     VARGAS:    Louisiana. That's closer to

             13     the bottom, right? I'm trying to think.

             14     HERNANDEZ:     Louisiana past Port Arthur?

             15     VARGAS:    Yeah, I am always in that area.

             16     That is where the fucking tires come

             17     from.

             18     HERNANDEZ:     Yeah, that's what I am

             19     saying.    'Cause I have a guy that works

             20     at the warehouse over there. I think

             21     it's a TWA. He was telling me ...

             22     VARGAS:    The T like the ...

             23     HERNANDEZ:     The T

             24     VARGAS:    Like the fucking truck -- At

             25     the truck stop over there?




                                            015007
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 8 of 39 PageID #:
                                    1140


  00008:01        HERNANDEZ:     No, no, no, not T -- TWA.

             02    VARGAS:     Oh, TW, Truck Wise.

             03     HERNANDEZ:    Truck, truck, truck

             04     yeah.

             05    VARGAS:     I think that's Goodyear,

             06     right?

             07     HERNANDEZ:     Yeah, that's Goodyear,

             08     Goodyear. So, he had a ... he had a

             09     bunch of them and I was ... I said man

             10     I   don't, I don't know anybody that'd

             11     go get them. But he works there, so

             12     he was gonna try to give me the

             13     information. But I say --

             14    VARGAS:     Oh, okay.

             15     HERNANDEZ:     I   don't want these guys

             16     to go all the way -- fuck way over

             17     there, y'all are going out of

             18     town.

             19    VARGAS:     (UI). I haven't gone out of

             20     Texas recently, but (UI) Texas usually,

             21     all in that area.       That's where all

             22     the tires are at. That's where all

             23     the rental are ...

             24     HERNANDEZ:    And then, then I ...

             25    VARGAS:     I haven't hit the T there.




                                              015008
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 9 of 39 PageID #:
                                    1141


  00009:01        I wonder if my brother has, but I

             02    haven't.

             03    HERNANDEZ:     But then, and then, I used

             04    to work at a truck stop in Lawton,

             05    which is right over the border in

             06    Oklahoma, too, so that's why I was

             07    asking.    'Cause I need --

             08    VARGAS:     I heard there's a lot of shit

             09    there by Oklahoma. I go            I wanted to

             10    go like hit         (UI)   she talk to her.

             11    HERNANDEZ:     Yeah.

             12    VARGAS:     (UI).

             13    HERNANDEZ :    Yeah, yeah.

             14    VARGAS:     So, she didn't even get into

             15    the building (UI).         'Cause they made

             16    the fucking trailers brand new, so

             17     I had, fucking, a warehouse full of

             18    tires cause they put them on

             19    trucks and they make them. And the

             20    trailers ...

             21    HERNANDEZ:     Oh, I see.

             22    VARGAS:     So, somebody will find you

             23     (UI)   that way. They make fucking

             24    trailers and they make fucking

             25    trucks and y'all find a warehouse




                                                015009
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 10 of 39 PageID #:
                                     1142


   00010:01        full of fucking tires, too, so it

              02     just depends.

              03    HERNANDEZ:   Okay. That's why I'm asking.

              04     'Cause like I said, I was gonna get back

              05    into my roadside assistance, but I, I

              06    wouldn't want to buy ... What he did

              07    We have a buddy that were telling about

              08    this and he was gonna -- What he said

              09    like man you probably get, he was going

              10    to do fifty tires. Man if they can get

              11    me a whole truck load, I might get

              12    them, but he wants them bound for

              13    Mexico.

              14    VARGAS:   Why does he want them to go

              15    to Mexico?   They're more expensive in

              16    Mexico, right?

              17    HERNANDEZ:   Because you can't -- Because

              18    Mexico, you can't really get a lot of

              19    stuff over there. So, like the trucks

              20    here, that all the equipment? They

              21    break them up and they sell them in

              22    pieces.

              23    VARGAS:   They chop them up.

              24    HERNANDEZ:   Yeah, they chop them up and

              25    sell them there.




                                          015010
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 11 of 39 PageID #:
                                     1143


   00011:01        VARGAS:     They're not allowed to take

              02     them over there, right?

              03     HERNANDEZ:     They're not allowed to take

              04     the whole equipment over there.

              05     VARGAS:     That's why I wasn't sure. A

              06     lot of people told me that they like ...

              07     (UI)    chop them up and cross them over,

              08     and then come back here. Like, what

              09     the fuck?

              10     HERNANDEZ:     But if you go fucking all the

              11     way over there, if youre already going to

              12     Oklahoma or Louisiana, then maybe we

              13     break bread. If y'all heading that way.

              14     VARGAS:     Give me a week or so.    (UI).

              15     Like I said, there's a lot of shit out

              16     there in that area.        A lot of shit.

              17     HERNANDEZ:     Okay.

              18     VARGAS:     That's where all the warehouses

              19     are. Goodyear's out there, Mich --

              20     Everybody's out there.

              21     HERNANDEZ:     Yeah.

              22     VARGAS:     I think Goodyear has a plant

              23     out there, I think.

              24     HERNANDEZ:     Oh, shit.

              25     VARGAS:     They make the tires out there.




                                                015011
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 12 of 39 PageID #:
                                     1144


   00012:01        HERNANDEZ:     Damn. Well, you said 150,

              02     right?    (UI)

              03    VARGAS:      Yeah, as close to the fuckin'

              04     (UI).

              05     HERNANDEZ:       And, I know -- I know they said

              06     200, but I

              07    VARGAS:       (UI)

              08     HERNANDEZ:       I was telling him that I was

              09     going to try to make money when I was gonna

              10     sell them.

              11    VARGAS:      Aw, That's cool.      (UI).

              12     HERNANDEZ:       But he's over here, here, I

              13     told him 150 cause he's gonna buy,

              14     he's gonna buy these and he'll buy some

              15    more, and then uh ...

              16    VARGAS:      What size -- What size you use

              17     Cowboy?

              18     RIGBY:      These low boys are what they

              19     need right now.       (UI).

              20    VARGAS:      (UI)    I got a buddy of mine. He's

              21     got about forty trucks. I don't know if

              22     you know him, Gonzales? Off Castle Road?

              23     HERNANDEZ:       Oh, Gonzales Trucking?

              24    VARGAS:      Mmm-Hmm.

              25     HERNANDEZ:       Yeah, Yeah. I know what you're




                                                   015012
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 13 of 39 PageID #:
                                     1145


   00013:01        talking about.

              02    VARGAS:   I sold them like 243, I think,

              03     like two days ago.

              04     HERNANDEZ:     243 tires? 243 tires?

              05    VARGAS:   (UI).

              06     RIGBY:   Oh fuck, okay.

              07     HERNANDEZ:     So I says eh ...

              08    VARGAS:   He was gonna buy at $200 but I

              09    was, hey man you been buyin' a lot of

              10     shit from me.     (UI)   I was like

              11     HERNANDEZ:     Yeah.

              12    VARGAS:   He's like bro,      (UI) money

              13     doesn't come around like. Yeah, alright,

              14     I take my (UI) every - everybody can

              15     turn in to owe me money. I owe you (UI)

              16     No like, you, I cut you a break.

              17     HERNANDEZ:     How does Joe owe you money?

              18     If Joe was sellin' tires too?

              19    VARGAS:   'Cause Joe fucking got a

              20     Peterbilt (UI)    and he paid him for it.

              21     (UI) My Peterbilt or were going to

              22     fight. I can't actually say it was a

              23     fight because me and Joe,      (UI) , but

              24     Joe is just fucking back to burning

              25     everybody.




                                               015013
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 14 of 39 PageID #:
                                     1146


   00014:01        HERNANDEZ:     Yeah, yeah, yeah.

              02    VARGAS:      He owed fucking Hank. I

              03     don't know if you know Hank is from

              04     Halls.

              05     HERNANDEZ:     Oh, yeah, yeah.

              06    VARGAS:      He owes Hank, uh, Hanks fucking

              07     I don't know if his uncle or his

              08     brother-in-law, uh, Bill from B&E.

              09     HERNANDEZ:     B&E? Yeah.

              10    VARGAS:      Joe owed him money. Um, I

              11     don't know if you know (UI)?        (UI)

              12     Trucking?

              13     HERNANDEZ:     No, I don't know who that

              14     one is.

              15    VARGAS:      That guy owns, that guy is

              16     the fucking guy that sold all the

              17     fucking land to Toyota (UI) Toyota

              18     plant.

              19     HERNANDEZ:     Oh, okay.

              20    VARGAS:      'Cause he owns a lot of property.

              21     He has a lot       it's a turning company and

              22     he has a lot of pits.

              23     HERNANDEZ:     Okay.

              24    VARGAS:      A bunch of pits here in town.

              25     Do you know where he       (UI)




                                                015014
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 15 of 39 PageID #:
                                     1147


   00015:01        RIGBY:     Yeah, I know wh -- I know of

              02     him, yeah.

              03     VARGAS:     Yeah.

              04     RIGBY:      Yeah.

              05     VARGAS:     Okay, so Joe owed -- Joe owed

              06     him fucking money, too. He put Joe a

              07     couple of half round end dumps.

              08     RIGBY:      Oh, shit.

              09     VARGAS:     Joe's fucking over everybody.

              10     (UI)   --

              11     HERNANDEZ:     So what's -- Joe he sells them

              12     tires and runs credit and then takes the

              13     equipment then doesn't pay them the rest

              14     of the money?

              15     VARGAS:     He'll give them tires. They'll

              16     pay him all the cash up front.

              17     HERNANDEZ:     Oh.

              18     VARGAS:     He'll take shit and say like I'm

              19     gonna fucking work      (UI)   and I'll pay you

              20     but he doesn't fucking pay and he burns

              21     off.

              22     HERNANDEZ:     (UI).

              23     VARGAS:     Because I always tell this nigga.

              24     (UI)   been working for like nine months. I

              25     said you know what? You get till fucking




                                               015015
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 16 of 39 PageID #:
                                     1148


   00016:01        Friday and I come bring you ten thousand

              02    cash. I go and like, and I'll get the

              03    truck back. The truck was really supposed

              04    to be mine anyways.

              05    HERNANDEZ:   Yeah.

              06    VARGAS:   He's like, if y'all don't want

              07    it, that's cool, I'll go pick it up. He's

              08    like, I have the title for everything.

              09     (UI) actually need a motor right now. I

              10    think it comes, he said. No, it's got a

              11    What does it have    (UI). But if you want

              12    it, give me the ten grand and I'll go

              13    get it from your brother. He's like, you

              14     know where it's at? I was like yeah, I

              15     know where it's at.   (UI).

              16    HERNANDEZ:   Shit. You gonna sell it? You

              17    gonna get it?

              18    VARGAS:   Nah, I'm gonna get it and keep it

              19    for myself. I'm -- I'm going to driving

              20    school in a few days.

              21    HERNANDEZ:   Oh, okay.

              22    VARGAS:    (UI) . It only take three or four

              23    weeks.    I could start driving for myself.

              24    HERNANDEZ:   Well --

              25    VARGAS:    I figured I start driving by myself,




                                             015016
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 17 of 39 PageID #:
                                     1149


   00017:01        and I'll start fuckin'    I'll do this, I'll

              02     just (UI) shit on the side. I been doing

              03     shit for years so I just (UI)       on the side.

              04     HERNANDEZ:    How many years you were doing

              05     this shit?

              06    VARGAS:     I've been doing this shit, I was

              07    doing this shit before Joe, actually. I

              08    worked at Southern Tire Mart. I worked at

              09     fucking   (UI).

              10     HERNANDEZ:    Yeah I know, I know Southern

              11    Tire Mart.     I tell you I know Eddie a black

              12     guy there.

              13    VARGAS:     And I used to work for, uh, AZ

              14    Tire too.

              15     HERNANDEZ:    Yeah.

              16    VARGAS:     But I used to just work with

              17     the tires. I, I never sold tires at all,

              18     Joel like fucking,    I ... he's like man,

              19    man you burst those tires     (UI)    and I was

              20     like fuck it and told (UI) what the fuck

              21     you stealin' tires for bro? I was like ...

              22     You ca -- That's when he was pulling them

              23     off of the trailer. I was like bro, you

              24     come get 'em and (UI) the back door.

              25     HERNANDEZ:    Yeah.




                                             015017
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 18 of 39 PageID #:
                                     1150


   00018:01        VARGAS:     I'm always there. I had a key

              02     to the fucking place and everything. And

              03     I opened it up and (UI)    tires. And for

              04     years we'd take tires and nobody even

              05     caught on.

              06     HERNANDEZ:    Wow!

              07     VARGAS:     I was like maybe twenty fucking

              08     tires at a time. Like every two, three

              09     weeks. We didn't take a shit load of

              10     them, but -- I mean, yeah, that's a lot of

              11     money though.

              12     HERNANDEZ:    Goddamn man. You ain't lying

              13     man.

              14     VARGAS:    Yeah. Then I think I told (UI)

              15     my brother fucking,    I told my brother, hey

              16     man we got a load over here. It's kind of

              17     like fucking three hundred tires in a

              18     trailer. So, Joel came and got them

              19     and I actually, on that job I went over

              20     there and helped him off and get the

              21     motherfucking ...

              22     HERNANDEZ:    They were loader tires?

              23     VARGAS:    Nah, they were like fucking

              24     22s.

              25     HERNANDEZ:    Oh, 22s, okay.




                                             015018
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 19 of 39 PageID #:
                                     1151


   00019:01        VARGAS:     I took a bunch of them out of

              02     the trailer.

              03     HERNANDEZ:       Oh.

              04     VARGAS:      So actually, so it was me, Joel

              05     and my other brother and we went and we

              06     just fucking had them all out, and Joel

              07     picked them up and Joel was like, hey

              08     man, what the fuck happened, man?

              09     Somebody st -- Fucking ... my tires

              10     disappeared and some shit. I'm like

              11     dude. So, we never got paid for that

              12     and I'm like fuck that bro.

              13     HERNANDEZ:       Yeah.

              14     VARGAS:      But Joel does that a lot.

              15     HERNANDEZ:       He'll burn you too?

              16     VARGAS:      He'll burn his own family,

              17     bro.    (UI) .

              18     HERNANDEZ:       Oh, that's fucked up dude.

              19     VARGAS:      (UI) Some people are like

              20     fucking shit and he'll burn them too

              21     like, I don't understand that shit

              22     bro. It's a bad habit bro.

              23     HERNANDEZ:       Yeah, y'all supposed to be

              24     working together. Hey!

              25     VARGAS:      Yeah, I don't understand that




                                               015019
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 20 of 39 PageID #:
                                     1152


   00020:01        shit.

              02     HERNANDEZ:     You getting loader tires?

              03     VARGAS:     Mrnm-hmm.

              04     HERNANDEZ:     Or forklift tires?

              05     VARGAS:     I get ...

              06     HERNANDEZ:     Not I mean uh ... uh Bobcat

              07     tires?

              08     VARGAS:     (UI).

              09     HERNANDEZ:     Bobcat. If it's a Bobcat

              10     they're skid loaders.

              11     RIGBY:      Those are always fucked up.

              12     VARGAS:     If you can   (UI)   for those, I

              13     give them to you like thirty-five

              14     bucks, hundred bucks.

              15     HERNANDEZ:     Okay. If you can get -- Hey!

              16     What about the taller ones?

              17     VARGAS:     If you want the taller ones I

              18     give you those for one, like maybe one

              19     twenty-five. But all of them are like

              20     fucking eight hundred (UI).

              21     HERNANDEZ:     Yeah, no I'm (UI)     there.

              22     VARGAS:     They come with a rim and

              23     everything on them.

              24     HERNANDEZ:     Yeah, I know!     I know what

              25     they are.     We use them when we     (UI)




                                               015020
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 21 of 39 PageID #:
                                     1153


   00021:01        because the fucking --

              02     (UI).

              03    VARGAS:   Man that's pretty cheap.

              04     HERNANDEZ:     We tear through the fucking ...

              05    And then you --

              06     RIGBY:   Yeah.

              07     HERNANDEZ:     If we punch a hole and we got

              08     to take them over there and then they fill

              09     it up with that fucking foam shit.

              10    VARGAS:   That foam shit.

              11     HERNANDEZ:     To make it last longer, but

              12     then so yeah if you can get us some uh,

              13     uh ...

              14    VARGAS:    (UI)    eight bolt cutter, right?

              15     HERNANDEZ:     Eight -- Uh, ten bolt. No.

              16    VARGAS:    It's a ten bolt?

              17     HERNANDEZ:     It's a ten bolt. It's just

              18     eight?   It's just not eh, not ten?

              19    VARGAS:   Joel --

              20     HERNANDEZ:     It might be eight. I don't

              21     know.

              22    VARGAS:   Joe     (UI)   I'm like, guy!   (UI).

              23     HERNANDEZ:     Yeah.

              24    VARGAS:    (UI).

              25     HERNANDEZ:     I don't know. Lopez, Lopez ...




                                                015021
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 22 of 39 PageID #:
                                     1154


   00022:01        VARGAS:     No.

              02     HERNANDEZ:      Well, I don't really deal

              03     with -- I mean I hang -- I sell -- Like

              04     I told you that I'm the clothes guy

              05     man. People bring me stuff and I ...

              06     VARGAS:     (UI) . Yeah.

              07     HERNANDEZ:      (UI)    I sell and I sort of

              08     make a little money. But I mean that's

              09     why I hang out with Lopez.           That's why ...

              10     VARGAS:     Okay.

              11     HERNANDEZ:      Yeah.

              12     VARGAS:     Yeah.      Well, I don't know if Lopez

              13     is good with Hank cause Hank, Hank said

              14     like they're real buddy, buddy and ...

              15     HERNANDEZ:      Oh, yeah.

              16     VARGAS:     Like yeah Lopez owns that concrete

              17     plant, and he's like he's done all these

              18     favors for me and ...

              19     HERNANDEZ:      Yeah. Fucking own       Mr. Lopez

              20     owns two plants now.

              21     RIGBY:      Two -- Mmm-Hmm.

              22     HERNANDEZ:      Two plants and he's fucking ...

              23     VARGAS:     He's done pretty good man.

              24     HERNANDEZ:      (UI).

              25     VARGAS:     What everybody is man, everybody




                                                 015022
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 23 of 39 PageID #:
                                     1155


   00023:01        is. Shit, you'd be surprised. I don't

              02    think there's nobody legit. Like I

              03    HERNANDEZ:     Well, I don't think          Yeah.

              04     'Cause I'm like, I'm not legit, I ain't

              05    gonna lie to    (UI) .

              06    VARGAS:   I hear stories from everybody.

              07    They was like, oh -- I'm like, I think

              08    this persons legit,       I'm like, oh he

              09    moves drugs and this and that. I'm

              10    like goddamn bro. Everybody's fucking

              11    dirty and shit.

              12    HERNANDEZ:     Yeah.

              13    VARGAS:   Hey man for me --

              14    HERNANDEZ:     (UI).

              15    VARGAS:   For me,      I guess it works out

              16    better for me 'cause I'm like -- I'm more

              17    comfortable with -- when I hear that

              18     'cause I'm like, okay I can fuck with

              19    these people. They're not gonna be

              20    fucking detectives and shit around

              21    me on or anything.

              22    HERNANDEZ:     Yeah.     Yeah.   Yeah.

              23    VARGAS:   They all fucking fuck with

              24    each other. I go then I'm okay 'cause

              25    if that guy vouches for that guy I'm




                                               015023
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 24 of 39 PageID #:
                                     1156


   00024:01        going I know they're good because

              02     they all fucking do stupid shit there.

              03    HERNANDEZ:   Yeah.

              04    VARGAS:   Chop up eighteen wheelers. They

              05     still fucking do drugs and shit so ...

              06    HERNANDEZ:   Do they do the fucking uh,

              07    uh, uh, uh, uh ...

              08    VARGAS:   And I'm okay, I'm more comfortable

              09    with that shit.

              10    HERNANDEZ:   Carlos.   I don't know if you

              11    heard of CW -- C&T. They were off of

              12     Shepherd Road and 35. They used to chop

              13    up the trucks.

              14    VARGAS:   Shepherd Road?

              15    HERNANDEZ:   And take the axles off.

              16    VARGAS:   Are they (UI)

              17    HERNANDEZ:   Yeah.

              18    VARGAS:   (UI)

              19    HERNANDEZ:   Keep going past Richard, past

              20     1604.

              21    VARGAS:   Mmm-hmm.

              22    HERNANDEZ:   Shepherd Road and uh, when

              23     you go Shepherd Road it's 35 there but

              24     it was on this side of Shepherd Road.

              25     But they used to chop up a lot of shit.




                                           015024
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 25 of 39 PageID #:
                                     1157


   00025:01        It's where that new uh, that new gas --

              02    the Exxon is at where the Choke Canyon

              03    Barbeque.

              04    VARGAS:     Oh, okay.    (UI).

              05    HERNANDEZ:     Well, they used to chop up

              06    shit in there.        So, yeah.

              07    VARGAS:     That's where, uh, Joel used to

              08    chop trucks too. Back in the day with

              09    some other guys.

              10    HERNANDEZ:     Hey, you think we can get

              11    all of them in your truck or, or eight

              12    of them?

              13    RIGBY:      (UI) .

              14    VARGAS:     I put twelve in my truck. I

              15    put twelve in my truck, so they got

              16    to fit in this truck.

              17    HERNANDEZ:     Okay, so what ...

              18    VARGAS:     What is it? A short-bed?

              19    HERNANDEZ:     Yeah.     Yeah. He's got that,

              20    that ...

              21    RIGBY:      Well --

              22    HERNANDEZ:     He's got that, that ...

              23    VARGAS:     (UI) and I took the short-bed

              24    and I took twelve in there.

              25    HERNANDEZ:     Okay.




                                               015025
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 26 of 39 PageID #:
                                     1158


   00026:01        VARGAS:     It should fit.

              02     HERNANDEZ:     So, what that's, uh, eight

              03     times one --

              04     VARGAS:     I actually had (UI)      twelve of

              05     them back in the truck (UI)         the, the

              06     fucking diesel pump and then I put

              07     like two was tied in the back, the back

              08     of the seat and just -- the seats raised

              09     up, right (UI).

              10     HERNANDEZ:     Yeah.

              11     VARGAS:    They'll ,fit, they'll fit.

              12     HERNANDEZ:     Okay so 150. That's uh, that's,

              13     uh, three hundred for two.          So, six hundred

              14     for four. So, for eight, twelve hundred?

              15     RIGBY:     Twelve hundred?

              16     HERNANDEZ:     Yeah, so twelve hundred. We've

              17     got that cash here so.

              18     VARGAS:     I tell you what (UI)      one, two,

              19     three, four, five, six. I'm gonna give

              20     you ten for twelve hundred.

              21     HERNANDEZ:     Okay.

              22     VARGAS:     I got two   (UI)   for my buddy.

              23     I got twelve in here. I'll give you ten.

              24     RIGBY:     All right.

              25     HERNANDEZ:     Oh. Okay.




                                                015026
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 27 of 39 PageID #:
                                     1159


   00027:01        RIGBY:      Yeah.

              02     VARGAS:     (UI)    I try, I try to help you

              03     out, bro.

              04     HERNANDEZ:        Yeah, man. No, no.

              05     VARGAS:     (UI)    is shit, bro.

              06     HERNANDEZ:        It's good.

              07     VARGAS:     I try to help people out. I

              08     figure I'll help you out (UI).

              09     HERNANDEZ:        Count, Count them man,   (UI).

              10     VARGAS:     I know, I know.

              11     HERNANDEZ:        I don't want you to be like,

              12     hey, he shorted me a hundred.

              13     RIGBY:      All right.

              14     VARGAS:     But I try to help people out

              15     bro. Like I say, at the end of the day

              16     (UI).

              17     HERNANDEZ:        Get those tires man.

              18     VARGAS:     The, the fucking ... You want

              19     the seal ones, right?

              20     HERNANDEZ:        The seal ones by Friday man.

              21     VARGAS:     (UI).    (UI) tomorrow.

              22     HERNANDEZ:        Yeah.

              23     VARGAS:     I heard from the other guys

              24     (UI) Lopez.

              25     HERNANDEZ:        Yeah.




                                                015027
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 28 of 39 PageID #:
                                     1160


   00028:01        VARGAS:     Fuckin' Lopez was tryin' to

              02     like low ball them, and go down.

              03     HERNANDEZ:     Lopez always low ballin'

              04     (UI).

              05     VARGAS:    Hey bro, but ... You gotta help

              06     people out man.       (UI). Low ballin'

              07     everybody, man.       (UI)

              08     HERNANDEZ:     (UI)

              09     RIGBY:     What's the best way to stack

              10     them, you think?

              11     HERNANDEZ:     Yeah, to get them all in

              12     there.

              13     VARGAS:     Fucking we may have to put

              14     them sideways like that.

              15     HERNANDEZ:     Like that?

              16     VARGAS:    (UI).

              17     HERNANDEZ:     Let me get them man.

              18     VARGAS:    You don't help people out you

              19     don't get nowhere. I saw the          (UI)

              20     HERNANDEZ:     Lopez will fuck you.

              21     VARGAS:    We can get them all in there.

              22     RIGBY: Think so?

              23     HERNANDEZ:     Go like this.

              24     RIGBY:     You know what? I can't get in

              25     that toolbox because I lost my keys




                                                  015028
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 29 of 39 PageID #:
                                     1161


   00029:01        this morning.

              02     HERNANDEZ:    Yeah, no, that's all right.

              03     RIGBY:   I don't have the spare.

              04     HERNANDEZ:    That's all right.

              05    VARGAS:   Got anything in your backseat?

              06     RIGBY:   Uh, probably not.       No.

              07     HERNANDEZ:    Let's take it out (UI)

              08    VARGAS:   (UI) .

              09     RIGBY:   Is that it? Yeah man we've

              10     got a little bit of equipment. You

              11     know nothing real big, but --

              12    VARGAS:   (UI) anything like that?

              13     RIGBY:   No, nothing that big.

              14    VARGAS:   Nothing that big?

              15     RIGBY:   No. He's not really into it

              16    much. It's more trucking.

              17     HERNANDEZ:    You put one in there and

              18     Im going to put one on the top.

              19     Right here and there.   (UI).

              20     RIGBY:   That it? We got six?

              21     HERNANDEZ:    Yeah. Hold on, we need one

              22    more.

              23     RIGBY:   We need one more?

              24     HERNANDEZ:    Oh, no the one you got.

              25     RIGBY:   Oh, the one I got.      (UI) right




                                             015029
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 30 of 39 PageID #:
                                     1162


   00030:01        here.

              02     HERNANDEZ:     Stick it there.      Hold it.

              03     RIGBY:     There's seven, eight, nine

              04     and ten.

              05     HERNANDEZ:     That's it.     Ten back there.

              06     (UI)   out of state.

              07     RIGBY:     We can let it die today.

              08     HERNANDEZ:     Huh?

              09     RIGBY:     We can let it die today.

              10     HERNANDEZ:     Yeah.

              11     RIGBY:     We'll figure something out.

              12     HERNANDEZ:     Still got all the     (UI).

              13     RIGBY:     Yeah.

              14     HERNANDEZ:     That's good.

              15     RIGBY:     Yeah, I feel like I got a

              16     good deal.

              17     HERNANDEZ:     Yeah. That's a fucking bad

              18     ass deal. Shit. The guys into fucking ...

              19     the guys over there on this side of town

              20     man they ... fucking the guys on the west

              21     side   (UI).

              22     HERNANDEZ:     Fucking ten tires.

              23     RIGBY:     Hell, yeah.

              24     HERNANDEZ:      This is a nice truck man.

              25     RIGBY:     Yeah.   (UI)   truck. I don't




                                                015030
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 31 of 39 PageID #:
                                     1163


   00031:01        ever want to sell that thing.

              02    HERNANDEZ:        No. Keep it.       Hey, uh, let me

              03     know as soon as you get those other ones.

              04    Those, those, those uh Bobcat ones?

              05    VARGAS:       Yeah, Bobcat. Yeah, Bobcat. I

              06     get them like Thursday           By Friday, I

              07     get      I get them by Friday. How many you

              08     need?

              09    HERNANDEZ:       Shit you give me one

              10     seventy-five a piece and you give me

              11     eight.   We can do eight.          Eight easy

              12    man.

              13    VARGAS:       If I find one I give you a

              14    better deal than that, but ...

              15    HERNANDEZ:       Okay .

              16    VARGAS:       .. . let me find them 'cause

              17    HERNANDEZ:       (UI)

              18    VARGAS:       I'll find the ones for the

              19     Bobcat ...

              20    HERNANDEZ:       Yeah.

              21    VARGAS:       And then there's the one that

              22    has the fucking         (UI)   and shit.   (UI) They

              23     last longer.

              24    HERNANDEZ:        Yeah, I like that. But, and

              25     also let me know if you're, if you're




                                                   015031
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 32 of 39 PageID #:
                                     1164


   00032:01        fucking going out of state already man

              02    let me know because ...

              03    VARGAS:      I stay, I stay in Texas bro,

              04    but I get close to like the fuckin' outside

              05    of Texas. Texarkana, all this stuff.

              06     (UI).

              07    HERNANDEZ:        Yeah.

              08    VARGAS:      We get a lot of shit bro, when

              09    we get it.

              10    HERNANDEZ:        Right on the border or what?

              11    VARGAS:      I try not to go too far out of

              12    Texas only cause if you're caught (UI).

              13     (UI)    caught with that shit.

              14    HERNANDEZ:        Oh, I didn't know that.

              15    VARGAS:      That's why I try not to do that,

              16    yeah.     (UI).

              17    HERNANDEZ:        Oh, yeah.

              18    VARGAS:     My brother kept saying

              19    supposedly ... Actually supposedly

              20     I heard my brother went and got the

              21    shit from Mexico and brought it back

              22    over here. You get caught with that

              23    shit, that's fucking like ...

              24    HERNANDEZ:         How (UI) get it from Mexico

              25    and come this way?




                                                  015032
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 33 of 39 PageID #:
                                     1165


   00033:01        VARGAS:     He hasn't been bringing the

              02     fucking ... right up a fucking,     I

              03     guess a manifesto      (UI). You get caught

              04     with that shit, you crossing state

              05     lines, now the FBI gets involved. Now

              06     you got the fucking feds on your ass.

              07     So ...

              08     RIGBY:    There's no way this shit can

              09     come back on me, right?

              10     VARGAS:     Nah, nah, no. The good thing

              11     about tires I heard it from cops and

              12     detectives and I even heard it from ...

              13     experience when we fucking ... my brother

              14     got (UI).

              15     HERNANDEZ:     Yeah.

              16     VARGAS:     They say it's the perfect crime

              17     'cause there's no serial number on tires.

              18     What it has is a D.O.T. which is the day

              19     of manufacture. I used to work with tires.

              20     It's the day when a tire was

              21     manufactured, when it was made. But a

              22     serial number? You won't find a serial

              23     number.

              24     HERNANDEZ:     Oh, okay. Well, that's good.

              25     VARGAS:       You won't find one.




                                               015033
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 34 of 39 PageID #:
                                     1166


   00034:01        HERNANDEZ:      (UI).

              02     RIGBY:       Nobody is gonna look at it

              03     and go,     I know ...

              04    VARGAS:         Some people will get a little

              05     blade and scrape this off like a serial

              06     number.

              07     HERNANDEZ:          Yeah.

              08     RIGBY:      Mmm-hmm.

              09    VARGAS:         But that's, other than that,

              10     but this right here the D.O.T.?

              11     RIGBY:       Uh-huh.

              12    VARGAS:         That's the month and the, and

              13     the year.

              14     HERNANDEZ:          When they were made. Yeah.

              15     Yeah.     Yeah.

              16    VARGAS:       When they were made.

              17     HERNANDEZ:        Yeah,     'cause that, that's the

              18     (UI) .

              19    VARGAS:       But a lot my friends,       they get

              20     (UI)     like, oh I don't want to have no

              21     problems.

              22     RIGBY:      Yeah.

              23    VARGAS:       So we get a little razor blade

              24     and scrape it off. You can do that.

              25     RIGBY:      Yeah.




                                                    015034
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 35 of 39 PageID #:
                                     1167


    00035:01    VARGAS:    Yeah you can do that.

           02    RIGBY:    Yeah, I know.

           03    VARGAS:       It's, it, it's going to be

           04    Law Enforcement is a bitch. Law

           05    enforcement is like, what are you

           06    doing with tires?

           07    HERNANDEZ:       Yeah.

           08    VARGAS:       This has been going on for over

           09    ten years, bro. They come out on the

           10    news   (UI)    and they never made a charge

           11    stick, and (UI).

           12    RIGBY:        Really?

           13    VARGAS:       And they caught them on over

           14    three or four      (UI). They ain't never

           15    been ... You charge them with theft,

           16    they can't make it stick.

           17    HERNANDEZ:       Ah.

           18    VARGAS:       They can never prove where it

           19    came from, and it, it's a, it's a bitch.

           20    HERNANDEZ:       Yeah.   Yeah.

           21    VARGAS:       That's what (UI) my brother,

           22    like man, it's a perfect crime.

           23    RIGBY:        I'm just worried I don't want

           24    to drive down, down the road and they

           25    go, hey what's ... You know.




                                            015035
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 36 of 39 PageID #:
                                     1168


   00036:01        HERNANDEZ:       No you ...

              02    VARGAS:     It's hard to fucking prove.

              03     HERNANDEZ:       Yeah. Yeah. Yeah.

              04    VARGAS:     That's it. When I, for the

              05    most part when I would sell to people,

              06     I would get a razor whatever blade,

              07     razor blade and scrape it off.

              08     HERNANDEZ:       Who sells, who sells, Rut --

              09     Ro --   (UI)

              10    VARGAS:     (UI)

              11     HERNANDEZ:       Yeah,   (UI)

              12    VARGAS:     A lot of people do.       (UI)

              13     HERNANDEZ:       Yeah. Is that Goodyear      But

              14     is that Goodyear or is that uh, because

              15     you know, yeah --

              16    VARGAS:     (UI) honestly, it's the same

              17     tire. But these tires go for like

              18     HERNANDEZ:       Yeah, call them right now.

              19    VARGAS:         -- three hundred dollar      (UI).

              20     HERNANDEZ:       Call them.

              21    VARGAS:     (UI). But, I guess it's for

              22     the heavy machinery, that's why.

              23     HERNANDEZ:       Is that a sixty ply?

              24    VARGAS:     Yeah.     (UI)

              25     HERNANDEZ:       Yeah man. You're good.




                                                 015036
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 37 of 39 PageID #:
                                     1169


   00037:01        RIGBY:     You're good, man, I ain't

              02     gonna complain.

              03     HERNANDEZ:     Yeah, dude.   (UI) That's a

              04     good tire because we got, we got a lot

              05     of, got a lot of --

              06     VARGAS:     (UI) fourteen, sixteen and

              07     (UI)   really wanted sixteen.

              08     HERNANDEZ:     Yeah. Fourteen, sixteen, ten,

              09     twelve, they, that's what they do on the,

              10     on the, that's the problem with the,

              11     with the, the CAT, the, the skid loader

              12     tires.

              13     VARGAS:    Mmm-hmm.

              14     HERNANDEZ:    They'll sell cheap ones, but

              15     they're only like ten ply. And they're not

              16     very --

              17     VARGAS:    Ten ply means you probably get a

              18     lot of puncture wounds and stuff.

              19     HERNANDEZ:     Yeah. Yeah. Well, let me know

              20     when you get them. Yeah. Or if you get

              21     more of these.

              22     VARGAS:    Give me a few days.

              23     HERNANDEZ:    Okay.

              24     VARGAS:     (UI). I don't, I don't honestly

              25     know anybody that has um ...     'Cause these




                                             015037
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 38 of 39 PageID #:
                                     1170


   00038:01        are for like what the low boys or like

              02     the what do they call them, the ...

              03    HERNANDEZ:     The blow ...

              04    VARGAS:     The deck trailers and shit?

              05    HERNANDEZ:     Yeah.    (UI).

              06    VARGAS:     Hank has one but that motherfucker

              07    owes, I think he owe me fucking like fucking

              08     six, seven grand for like the last fucking

              09     seven months. Like, that dude could never pay

              10    off, but.    (UI) business, but I figured when

              11    he has money he'll pay me.             So, I don't

              12     like to bug people either but ...

              13    HERNANDEZ:     Cool. Let us know.

              14    VARGAS:     They come here the other day,

              15     say hey man I'll take all those fucking

              16     tires. I'm like ...

              17     RIGBY:     Appreciate it.

              18    VARGAS:     (UI) they've been fucking on me

              19     like seven months, like you've been owing

              20    me for seven months.

              21    HERNANDEZ:     Well, if you get more.

              22    VARGAS:     I will.    (UI)

              23    HERNANDEZ:     Call me.       (UI)

              24    VARGAS:     I appreciate it.         (UI)

              25    HERNANDEZ:     Bye.    (UI)   I told my brother




                                                  015038
Case 1:18-cr-00007-MAC-KFG Document 256-26 Filed 03/29/19 Page 39 of 39 PageID #:
                                     1171


   00039:01        to get them for me. I was like where you

              02    at?     I'm like your uncle's getting you.

              03     (UI) he does, like he tries not to go too

              04     far.

              05    RIGBY:     (UI).

              06    HERNANDEZ:     Oh shit. They can pull us

              07    over. The cops are gonna pull us over,

              08    and what the hell y'all doing? You got

              09    your badge on you?     (UI)   is fucking

              10     funny, right?

              11    RIGBY:    Go this way acting like we

              12    want to avoid that shit.

              13    HERNANDEZ:     Yeah.




                                             015039
